OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the opinion by Mr. Justice Reid S. Moule insofar as that opinion relates to the defendants Van Gelder and the Chili Fire Department.
As there was no showing of negligence, proximate cause, or foreseeability, summary judgment was properly granted to these defendants.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
*973Order affirmed, with costs, in a memorandum.